848 F.2d 192
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Edward M. MAYRIDES, Petitioner-Appellant,v.Richard P. SEITER, Respondent-Appellee.
No. 87-3980.
United States Court of Appeals, Sixth Circuit.
May 16, 1988.

Before ENGEL, Chief Judge, KEITH and RYAN, Circuit Judges.

ORDER

1
Petitioner appeals the district court's judgment dismissing his writ of habeas corpus filed pursuant to 28 U.S.C. Sec. 2254.  This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Following a jury trial, petitioner was convicted on two counts of kidnapping and three counts of rape.  In support of his petition for habeas corpus relief, petitioner argued that his sixth amendment right to counsel had been violated, that the out-of-court identification of him as the rapist was suggestive and contrary to due process of law, that testimony of a similar act was improperly admitted into evidence and rendered his trial unfair, that police and prosecutorial misconduct denied him due process of law, and that the cumulative effect of adverse trial court rulings produced a fundamentally unfair trial.  The district court denied the petition for habeas corpus relief after finding that petitioner's claims lacked merit.


3
Upon review, we conclude the district court properly dismissed the petition.  Accordingly, we affirm the judgment entered October 1, 1987, for the reasons stated by the district court.  Rule 9(b)(5), Rules of the Sixth Circuit.